1    JESSE S. KAPLAN CSB# 103726
     5441 Fair Oaks Bl. Ste. C-1
2
     Carmichael, CA 95608
3    (916) 488-3030
     (916) 489-9297 fax
4

5
     Attorney for Plaintiff
     RODERICK TURK
6

7

8

9
                                 UNITED STATES DISTRICT COURT
10

11                        FOR THE EASTERN DISTRICT OF CALIFORNIA
                                          -o0O0o-
12

13

14
     RODERICK TURK,                       )                        No. 2:17-CV-00767-AC
15                                        )
                        Plaintiff,        )
16
                                          )                        STIPULATION AND
17   v.                                   )                        PROPOSED ORDER
                                          )                        APPROVING SETTLEMENT
18   Carolyn Colvin, Deputy Commissioner, )                        OF ATTORNEY FEES UNDER
19
     of SOCIAL SECURITY,                  )                        THE EQUAL ACCESS TO
                                          )                        JUSTICE ACT,
20                                        )                        [28 U.S.C. §2412(d)]
                        Defendant.        )
21   ____________________________________)
22

23          THE PARTIES STIPULATE through the undersigned, subject to the approval of the
24
     Court, that plaintiff be awarded attorney fees in the amount of Three Thousand Eight hundred
25
     nineteen Dollars and twelve cents ($3,819.12) under the Equal Access to Justice Act, 28 U.S.C.
26
     §2412(d) and that there will be no award of costs. This will represent compensation for all legal
27

28   services rendered by counsel for plaintiff in this civil action and in accordance with that statute.



                                              [Pleading Title] - 1
1           Upon the Court’s order, defendant will consider the assignment of those EAJA fees
2
     pursuant to Astrue v. Ratliff, 130 S.Ct. 2521, 2252-2253 (2010), considering any offsets allowed
3
     under the United States Department of Treasury’s Offset Program. Fees shall be made payable to
4

5
     plaintiff, but if the Treasury Department determines plaintiff owes no federal debt, then the

6    government shall pay the fees directly to Jesse S. Kaplan based on an assignment executed by
7    plaintiff and will deliver the payment to said counsel.
8
            This stipulation constitutes a compromise settlement of plaintiff’s request for EAJA fees
9
     and not an admission of liability of defendant under the EAJA. Payment of this agreed amount
10

11   shall constitute a complete release and bar of plaintiff and his counsel regarding EAJA fees

12   relating to this action. This award is without prejudice to plaintiff’s counsel’s right to fees under
13
     42 U.S.C. §406(b), subject to the savings clause provisions of the EAJA.
14

15
            Dated: October 11, 2018                                  /s/ Jesse S. Kaplan
16

17                                                                 JESSE S. KAPLAN
                                                                   Attorney for Plaintiff
18

19
            Dated: October 11, 2018                                  /s/ per email authorization
20
                                                                   BEN PORTER
21                                                                 Special Assistant U.S. Attorney
22                                                                 Attorney for Defendant

23

24

25

26

27

28



                                              [Pleading Title] - 2
1                                               ORDER
2
            GOOD CAUSE APPEARING from the foregoing stipulation, IT IS ORDERED that
3
     defendant pay plaintiff’s attorney fees pursuant to the EAJA in accordance with this stipulation.
4

5    Plaintiff’s motion for fees under the EAJA is dismissed as moot.

6           DATED: October 12, 2018
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                            [Pleading Title] - 3
